
	
		II
		110th CONGRESS
		1st Session
		S. 1205
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Smith (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a pilot program on assisting veterans service
		  organizations and other veterans groups in developing and promoting peer
		  support programs that facilitate community reintegration of veterans returning
		  from active duty, and for other purposes.
	
	
		1.Pilot program on assisting
			 veterans organizations in facilitating community reintegration of
			 veterans
			(a)Program
			 required
				(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a pilot
			 program to demonstrate and assess the feasibility and advisability of
			 delivering community reintegration support and services to veterans by
			 assisting veterans organizations in developing and promoting peer support
			 programs for veterans.
				(2)DesignationThe
			 pilot program required by
			  paragraph
			 (1) shall be known as the Heroes Helping Heroes
			 Program.
				(b)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on October 1, 2007.
			(c)Selection of
			 pilot program participants
				(1)In
			 generalThe Secretary shall select not more than 20 eligible
			 entities to participate in the pilot program.
				(2)ApplicationEach
			 eligible entity seeking to participate in the pilot program shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary shall require.
				(3)SelectionThe
			 Secretary shall select participants in the pilot program from among the
			 applicants under paragraph (1) that the Secretary determines—
					(A)(i)have existing peer
			 support programs that can be expanded or enhanced, and resources, for the
			 delivery of community reintegration support and services to veterans (including
			 mentoring programs, self-help groups, and Internet and other electronic-based
			 peer support resources) that are suitable for the pilot program; or
						(ii)have the capacity, including the
			 skill and resources necessary, to develop and maintain new peer support
			 programs for the delivery of community reintegration support and services
			 (including mentoring programs, self-help groups, and Internet and other
			 electronic-based peer support resources) that are suitable for the pilot
			 program; and
						(B)have a plan to
			 continue such peer support programs after the pilot program ends.
					(d)Grants
				(1)In
			 generalThe Secretary shall award grants to pilot program
			 participants to develop and promote peer support programs that deliver
			 community reintegration support and services for veterans.
				(2)AmountThe
			 Secretary shall ensure that the average amount of the grant awarded under
			  paragraph
			 (1) to a pilot program participant is not more than $300,000
			 and not less than $100,000 per fiscal year.
				(3)Matching
			 fundsA recipient of a grant under
			  paragraph
			 (1) shall contribute towards the development and promotion of
			 peer support programs that deliver community reintegration support and services
			 to veterans an amount equal to not less than ten percent of the grant awarded
			 to such recipient.
				(4)DurationThe
			 duration of any grant awarded under
			  paragraph
			 (1) may not exceed three years.
				(e)Use of
			 fundsA grant awarded to a pilot program participant pursuant to
			  subsection
			 (d) shall be used by the pilot program participant for costs
			 and expenses connected with the development and promotion of peer support
			 programs that deliver community reintegration support and services to veterans,
			 including costs and expenses of the following:
				(1)Program staff or
			 a coordinator of volunteers, but not more than 50 percent of such grant award
			 may be used for such purpose in any fiscal year of such pilot program.
				(2)Consultation
			 services, but not more than 20 percent of such grant award may be used for such
			 purpose in any fiscal year of such pilot program.
				(3)Program
			 operations, including costs and expenses relating to the following:
					(A)Advertising and
			 recruiting.
					(B)Printing.
					(C)Training of
			 volunteers, veterans, and staff.
					(D)Incentives, such
			 as food and awards.
					(E)Overhead
			 expenses, but not more than ten percent of such grant award may be used for
			 such purposes.
					(f)Technical
			 assistanceIn addition to the award of grants under
			  subsection
			 (d), the Secretary shall provide technical assistance to pilot
			 program participants to assist them in developing and promoting peer support
			 programs that deliver community reintegration support and services to
			 veterans.
			(g)DefinitionsIn
			 this section:
				(1)Eligible
			 entityThe term eligible entity means—
					(A)a veterans
			 service organization;
					(B)a not-for-profit
			 organization—
						(i)the
			 primary mission of which is to assist veterans;
						(ii)that has been in
			 continuous operation for at least 12 months; and
						(iii)is not a
			 veterans service organization; or
						(C)a partnership
			 between an organization described in subparagraph (A) or (B) and an
			 organization that is not described in subparagraph (A) or (B).
					(2)Pilot program
			 participantThe term pilot program participant means
			 an eligible entity that is selected by the Secretary, in accordance with
			  subsection
			 (c), to participate in the pilot program under this
			 section.
				(3)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary for the
			 representation of veterans under section 5902 of title 38, United States
			 Code.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Department of Veterans Affairs to carry out this section, $4,500,000 for each
			 of fiscal years 2008, 2009, and 2010.
			
